Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: in accordance with US practice, all references to specific claims should be removed from the specification.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 lacks proper antecedent basis for “the distal end region”.  Claim 2 is unclear with the use of the alternative language “comprises or consists of”.  Claim 3 is awkward with the language “consists in” (line 2).  Claim 3 also lacks antecedent basis for “the outer diameter”, “the distal end” and “the wall”.  Claim 4 is unclear with the language “comprise or consist of”.  Claim 5 lacks antecedent basis for “the fastening side”.  Claim 6 lacks antecedent basis for “the fastening side” and “the outer wall”.  Claims 7-13 all depend directly or indirectly from claim 1 and are therefore also unclear in view of the rejection to claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kroeber et al (2015/0351826).
Kroeber et al disclose an insulating insert (8 – see Abstract) for detachable connection to the distal end region of a resectoscope (Figure 10, for example).  The insulating insert has a hollow portion (see Figure 11) with an elongate cavity for passage of a pass-through instrument and has a fastening means for detachable connection to the resectoscope (Figure 11 shows the proximal end of the insert 8 received by the outer tube 7).
Regarding claim 2, the fastening means comprises a radial thickening of the insulating insert in the hollow portion (Figure 11 shows the proximal end 35 of the insert is thinner and received into the tube up to the thickened section).  Regarding claim 3, see again Figure 11 which shows the claimed features.  Regarding claim 4, the sliding attachment means is deemed consistent with a bayonet  or locking connection.  Regarding claim 5, there is also a protruding locking element (41) arraigned on the fastening side of the hollow portion that is received in tube.  Regarding claim 6, the fastening side of the hollow portion is the outer wall as see in Figure 11.  Regarding claims 7 and 8, the insulating insert is made from a plastic (para. [0054]) which would necessarily be thermostable in order to function.  
Regarding claim 9, Kroeber et al provide an electrode instrument for a resectoscope in which the electrode instrument (4) has a shaft portion and an electrode (25) at the distal end in the shape of a cutting loop to which high frequency current is applied to cut tissue.  The electrode instrument is connected to an insulating insert (8) as recited with respect to claim 1 above and the electrode can be displaced axially relative to the insulating insert via the handle member. 
Regarding claim 11, Kroeber et al disclose a resectoscope device with a tubular shaft that comprises an elongate cladding tube (37) and an inner tube (2) arranged in the cladding tube, as well as rod-shaped optics (6).  There is also an insulating insert (8) as discussed above, and an electrode instrument (4) with a shaft portion with an electrode (25) at the distal end for applying high frequency current to tissue.  
Regarding claim 12, the wall of the insulating insert is arranged in its proximal end region between the cladding tube and the inner tube (Figure 11).  Regarding claim 13, the insulating insert is detachably coupled to the distal end of the cladding tube (Figure 11) and the inner tube has an engagement opening (41) for a locking element of the insulating insert in order to form the detachable connection (i.e. plug).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kroeber et al (‘826) in view of the teaching of Suzuki (6,068,603).
Kroeber et al fails to expressly disclose a connecting element in which a fork tube of the electrode instrument is supported in an axially displaceable manner.  The electrode of Kroeber et al is free to move within the insulating insert, but there is no specific connecting element supporting the electrode.
Suzuki discloses an analogous resectoscope device having an electrode movable within a sheath and a distal insulating insert (17) detachably connected to the end of the endoscope shaft.  IN particular, Suzuki specifically teach that it is known to provide the insert with a connection means (18) to support the fork tubes of the electrode to allow for axially displacement of the electrode relative to the insulating insert.  See, for example, Figures 2A and 2B.
To have provided the Kroeber et al insulating insert with a connection means to provide support for the electrode instrument and to allow for relative movement of the electrode and the insulating support during operation of the device would have been an obvious modification for one of ordinary skill in the art since Suzuki et al fairly teach of such a support element in an analogous device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hashido et al (9,072,443) and Brommersma (7,815,639) disclose other resectoscope devices having an insulating insert detachable connected to the end of the shaft to support a slidable resectoscope electrode.  Ouchi (7,347,860 and 7,303,561) disclose alternative insulating inserts that may be provided on the distal end of an endoscope.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770. The examiner can normally be reached Mon-Fri 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/June 18, 2022